DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 9 and 16.
Pending: 1-20. 

Response to Arguments
In view of the Terminal Disclaimer approved dated 04/01/2021 the only remaining Double Patenting rejection has been withdrawn and the case is being allowed.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is MU and LIN.
MU discloses a memory device includes a sense amplifier to sense the state of a bitcell. The sense amplifier includes two input terminals connected via a switch. One of the input terminals is connected to a node, whereby a current through the node represents a difference in current drawn by a bitcell and a reference current. During a first phase, the switch between the input terminals of the sense amplifier is closed, so that a common voltage is applied to both input terminals. During a second phase, the switch is opened, and the sense amplifier senses a state of information stored at the bitcell based on the current through the node. By using the switch to connect and disconnect the inputs of the sense amplifier in the two phases, the accuracy and speed with which the state of the information stored at the bitcell can be determined is improved.
LIN discloses a read architecture for reading random access memory (RAM) cells includes a multi-level sense amplifier, the multi-level sense amplifier including a plurality of sense amplifiers, each sense amplifier having a respective sense threshold and a respective sense output, and a storage module coupled to the multi-level sense amplifier for storing the sense outputs of the multi-level sense amplifier. The storage module stores a first set of sense outputs corresponding to a first read of an RAM cell and stores a second set of sense outputs corresponding to a second read of the RAM cell. The architecture also includes a decision module for comparing the first and second set of sense outputs and determining a data state of the RAM cell based on the comparison. 
Re: Independent Claim 1 (and dependent claim(s) 2-8), there is no teaching or suggestion in the prior art of record to provide:
a first portion configured to generate a first mirrored current corresponding to a first reference cell programmed to a low logical value; a second portion configured to generate a second mirrored current corresponding to a second reference cell programmed to a high logical value; and a first NMOS transistor configured to generate a reference voltage by conducting a first reference current equal to a sum of the first mirrored current and the second mirrored current; and a sense amplifier configured to generate an output voltage having a logical value based on a second reference current and a cell current of a memory cell, the second reference current being generated from the reference voltage, wherein the first NMOS transistor is coupled between each of the first and second portions and a ground node.

Re: Independent Claim 9 (and dependent claim(s) 10-8), there is no teaching or suggestion in the prior art of record to provide:
a plurality of array segments; a current generating circuit comprising: a first portion configured to generate a first mirrored current corresponding to a first reference cell programmed to a low logical value; a second portion configured to generate a second mirrored current corresponding to a second reference cell programmed to a high logical value; and an NMOS transistor configured to generate a reference voltage by conducting a first reference current equal to a sum of the first mirrored current and the second mirrored current; and a plurality of sense amplifiers, each sense amplifier of the plurality of sense amplifiers configured to generate an output voltage having a logical value based on a second reference current and a cell current of a memory cell in a corresponding array segment of the plurality of array segments, the second reference current being generated from the reference voltage, wherein the NMOS transistor is coupled between each of the first and second portions and a ground node.
 
 Re: Independent Claim 16 (and dependent claim(s) 17-20), there is no teaching or suggestion in the prior art of record to provide:
receiving, at a transistor of a reference current generating circuit, a first mirrored current corresponding to a first reference cell programmed to a low logical value, and a second mirrored current corresponding to a second reference cell programmed to a high logical value; generating a reference voltage by conducting a reference current equal to a sum of the first mirrored current and the second mirrored current through the transistor; and using a sense amplifier, generating an output voltage having a logical value based on a second reference current and a cell current of a memory cell, the second reference current being generated from the reference voltage.
	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov